[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 8, 2007
                               No. 06-14676                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 05-00064-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

DANIEL LOPEZ,

                                                     Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (May 8, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Daniel Lopez appeals the 108-month prison sentence he received after a jury
convicted him for: (1) one count of conspiring to possess with intent to distribute

more than 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B)(ii)(II) & 846; and (2) one count of conspiring to possess with intent

to distribute methylenedioxymethamphetamine (MDMA) (also known as

“ecstasy”) in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), & 846. Though

the sentence falls at the low end of Lopez’s uncontested advisory guidelines range

of 108–135 months, he contends that the sentence was unreasonable in light of the

considerable evidence he submitted showing his good character and dedication as a

father, and also in light of the sentences imposed on other individuals who had

been involved in the conspiracy.

      On appeal, when “reviewing the ultimate sentence imposed by the district

court for reasonableness, we consider the final sentence, in its entirety, in light of

the [18 U.S.C.] § 3553(a) [sentencing] factors.” United States v. Martin, 455 F.3d

1227, 1237 (11th Cir. 2006) (citations omitted). As the party challenging the

sentence, Lopez has the burden of establishing its unreasonableness. See id.

      Lopez has not carried this burden. As the government points out, the other

individuals involved in Lopez’s drug conspiracy, unlike Lopez himself, each

cooperated with the government, and are thus not “similarly situated” with Lopez

for purposes of raising a disparity issue. Furthermore, Lopez has not convinced us



                                            2
that the evidence of his character and fatherly devotion outweighs his criminal

history and the seriousness of his offense, as well as, in the district court’s words,

“all the factors set forth in [§ 3553(a)], some of which we’ve discussed . . . but all

of which have been considered.” More importantly, he has not persuaded us that it

was unreasonable for the district court to weigh all the factors and circumstances

and reach the conclusion that it did.

      AFFIRMED.




                                           3